Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/139,278 filed on 12/31/2020.
Claims 1-20 have been examined and are pending in this application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krafft et al. (U.S. 9843379 B2; Hereinafter “Krafft”) in view of Griffiths (U.S. 7136999 B1; Hereinafter “Griffiths”).
Regarding claim 1, Krafft teaches a method, comprising: initializing, over an interfacility link (IFL) connecting an indoor unit of a satellite terminal and an outdoor Internet Protocol (IP) Radio of the satellite terminal a communication link between the indoor unit (IDU 108.1) and the outdoor IP Radio (ODU) (Krafft: column 5 line 40-46 “The ODU 200 may use the control information to enable and/or disable communication entirely with one or more of the IDUs 108.1 through 108.n or to control access to the television, the internet data, and/or the other services embedded within the one or more of the n communications channels to provide a conditional access system between the satellites 102.1 through 102.n and the IDUs 108.1 through 108.n.”);
Krafft does not explicitly teach authenticating, using the indoor unit and the outdoor IP Radio, the communication link between the indoor unit and the outdoor IP radio; and after authenticating the communication link, providing satellite network service to the indoor unit via the outdoor IP Radio.
However, in an analogous art, Griffiths teaches authenticating, using the indoor unit (fig. 1 device 111) and the outdoor IP Radio (device 102) the communication link between the indoor unit and the outdoor IP radio (Griffiths: column 2 line 12-16, “upon link set-up over a short-range wireless link, executing an authentication protocol by exchanging authentication information between the first and second electronic devices to initially authenticate communication between the first and second devices” column 4 line 40-50 “an initial Bluetooth link setup and authentication procedure is carried out between a pair of electronic devices. Thus, for example, the BT-devices can be a home/office Internet server and a mobile phone, or any other suitable pair of devices. When the user of the mobile phone, for example, later wants to make a remote connection to the other device of the BT-enabled link, e.g., through another network such as the Internet, the same BT authentication protocol is used as with the initial BT-link setup so that communication by unauthenticated devices may be prevented.”); and 
after authenticating the communication link, providing satellite network service to the indoor unit via the outdoor IP Radio (Griffiths: column 2 line 21-24, “then only allowing communication between the first and second devices if the first and second devices had initially been successfully authenticated.”, column 4 line 50-55 “once the remote connection is secured by the initial BT-link setup procedure, i.e., devices other than legitimate authenticated devices can never use the mobile phone network to connect to the home server or network for remote re-connection of the BT-link if the user of the device had not first initiated the BT-link locally.”, column 4 line 6-7 “The device 102 may have an aerial 116 when the link 107 is a radio link”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Griffiths into the teaching of Krafft to include the authentication process between the indoor unit and the IP radio, and to provide the services after a secure connection has been established because it will enhanced the security of the system and provide a more secure communication that is invulnerable to attack (Griffiths: column 4 line 56-58).
Regarding claim 2, Krafft in view of Griffiths teaches the independent claim 1. Griffiths teaches wherein authenticating the communication link, comprises: authenticating, using one or more security keys stored at the indoor unit and the outdoor IP Radio, the communication link between the indoor unit and the outdoor IP Radio (Griffiths: The offer issued from the master device 111 invites the exchange of key information according to the authentication protocol of the primary data link, in the example given a Bluetooth protocol. If upon exchange the keys match, the devices 102'/102 are authenticated to communicate with each other.”).
Regarding claim 8,  Krafft in view of Griffiths teaches the independent claim 1. Griffiths teaches wherein authenticating the communication link, comprises: authenticating the communication link during power up of the indoor unit and the outdoor IP Radio (Griffiths: column 3 line 34-38 “When the device 102, e.g., a laptop, connects to the network 120, e.g. the Internet, its internet protocol address is determined and services such as a printer service and a calendar service are set up automatically. But before such services are set up the device 102 needs to be authenticated.” In other for both devices to function an request services “connect to the network” they have to be powered on).
Regarding claim 11, Krafft teaches a satellite terminal, comprising: an indoor unit (Krafft:[0026] The satellite hub provides a hub terminal including an outdoor transceiver and antenna, indoor integrated modem and multiplexing systems, a single-cable inter-facility link, and a variety of network interfaces that may simultaneously deliver traffic to a network backbone, for example, in TDM, ATM, and IP formats.”);
one or more processors (Krafft: column 2 line 54-56, “Embodiments of the invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors”); and 
one or more non-transitory computer-readable mediums having executable instructions stored thereon that, when executed by the one or more processors, cause the satellite terminal to perform operations, comprising (Krafft: column 2 line 56-59, “A machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device.”): 
initializing, over an interfacility link (IFL) ( “downlink 150.1”) connecting an indoor unit of a satellite terminal and an outdoor Internet Protocol (IP) Radio of the satellite terminal a communication link between the indoor unit (IDU 108.1) and the outdoor IP Radio (ODU ) (Krafft: column 5 line 40-46 “The ODU 200 may use the control information to enable and/or disable communication entirely with one or more of the IDUs 108.1 through 108.n or to control access to the television, the internet data, and/or the other services embedded within the one or more of the n communications channels to provide a conditional access system between the satellites 102.1 through 102.n and the IDUs 108.1 through 108.n.”)
Krafft does not explicitly teach authenticating, using the indoor unit and the outdoor IP Radio, the communication link between the indoor unit and the outdoor IP radio; and after authenticating the communication link, providing satellite network service to the indoor unit via the outdoor IP Radio.
However in an analogous art, Griffiths teaches authenticating, using the indoor unit (fig.1 device 111) and the outdoor IP Radio (device 102), the communication link between the indoor unit and the outdoor IP radio (Griffiths: column 2 line 12-16, “upon link set-up over a short-range wireless link, executing an authentication protocol by exchanging authentication information between the first and second electronic devices to initially authenticate communication between the first and second devices” column 4 line 40-50 “an initial Bluetooth link setup and authentication procedure is carried out between a pair of electronic devices. Thus, for example, the BT-devices can be a home/office Internet server and a mobile phone, or any other suitable pair of devices. When the user of the mobile phone, for example, later wants to make a remote connection to the other device of the BT-enabled link, e.g., through another network such as the Internet, the same BT authentication protocol is used as with the initial BT-link setup so that communication by unauthenticated devices may be prevented.”); and 
after authenticating the communication link, providing satellite network service to the indoor unit via the outdoor IP Radio (Griffiths: column 2 line 21-24, “then only allowing communication between the first and second devices if the first and second devices had initially been successfully authenticated.”, column 4 line 50-55 “once the remote connection is secured by the initial BT-link setup procedure, i.e., devices other than legitimate authenticated devices can never use the mobile phone network to connect to the home server or network for remote re-connection of the BT-link if the user of the device had not first initiated the BT-link locally.”, column 4 line 6-7 “The device 102 may have an aerial 116 when the link 107 is a radio link”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Griffiths into the teaching of Krafft to include the authentication process between the indoor unit and the IP radio, and to provide the services after a secure connection has been established because it will enhanced the security of the system and provide a more secure communication that is invulnerable to attack (Griffiths: column 4 line 56-58).
Regarding claim 12, claim 12 is rejected under the same rational as claim 2.
Regarding claim 20, Krafft teaches an outdoor Internet Protocol (IP) Radio of a satellite terminal, the outdoor IP Radio comprising (Krafft: fig. 2 column 5 line 31-34“an outdoor unit (ODU) implemented as part of the satellite communications environment according to an exemplary embodiment of the present invention.”): 
one or more processors (Krafft: column 2 line 54-56, “Embodiments of the invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors.”); and 
one or more non-transitory computer-readable mediums having executable instructions stored thereon that, when executed by the one or more processors, cause the outdoor IP Radio to perform operations, comprising (Krafft: column 2 line 56-59, “A machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device.”): 
initializing, over an interfacility link (IFL) ( “downlink 150.1”) connecting an indoor unit of a satellite terminal and an outdoor Internet Protocol (IP) Radio of the satellite terminal a communication link between the indoor unit (IDU 108.1) and the outdoor IP Radio (ODU ) (Krafft: column 5 line 40-46 “The ODU 200 may use the control information to enable and/or disable communication entirely with one or more of the IDUs 108.1 through 108.n or to control access to the television, the internet data, and/or the other services embedded within the one or more of the n communications channels to provide a conditional access system between the satellites 102.1 through 102.n and the IDUs 108.1 through 108.n.”);
Krafft does not explicitly teach authenticating, using the indoor unit and the outdoor IP Radio, the communication link between the indoor unit and the outdoor IP radio; and after authenticating the communication link, providing satellite network service to the indoor unit via the outdoor IP Radio.
However in an analogous art, Griffiths teaches authenticating, using the indoor unit (fig.1 device 111) and the outdoor IP Radio (device 102), the communication link between the indoor unit and the outdoor IP radio (Griffiths: column 2 line 12-16, “upon link set-up over a short-range wireless link, executing an authentication protocol by exchanging authentication information between the first and second electronic devices to initially authenticate communication between the first and second devices” column 4 line 40-50 “an initial Bluetooth link setup and authentication procedure is carried out between a pair of electronic devices. Thus, for example, the BT-devices can be a home/office Internet server and a mobile phone, or any other suitable pair of devices. When the user of the mobile phone, for example, later wants to make a remote connection to the other device of the BT-enabled link, e.g., through another network such as the Internet, the same BT authentication protocol is used as with the initial BT-link setup so that communication by unauthenticated devices may be prevented.”); and 
after authenticating the communication link, providing satellite network service to the indoor unit via the outdoor IP Radio (Griffiths: column 2 line 21-24, “then only allowing communication between the first and second devices if the first and second devices had initially been successfully authenticated.”, column 4 line 50-55 “once the remote connection is secured by the initial BT-link setup procedure, i.e., devices other than legitimate authenticated devices can never use the mobile phone network to connect to the home server or network for remote re-connection of the BT-link if the user of the device had not first initiated the BT-link locally.”, column 4 line 6-7 “The device 102 may have an aerial 116 when the link 107 is a radio link”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Griffiths into the teaching of Krafft to include the authentication process between the indoor unit and the IP radio, and to provide the services after a secure connection has been established because it will enhanced the security of the system and provide a more secure communication that is invulnerable to attack (Griffiths: column 4 line 56-58).
Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krafft et al. (U.S. 9843379 B2; Hereinafter “Krafft”), in view of Griffiths (U.S. 7136999 B1; Hereinafter “Griffiths”), and further in view of Palin et al. (U.S. 9781756 B2; Hereinafter “Palin”).
Regarding claim 3, Krafft in view of Griffiths teaches the dependent claim 2.
Krafft in view of Griffiths does not explicitly teach wherein: the one or more security keys are generated by a network management system (NMS) of a satellite communications network; and the method further comprises: after the one or more keys are generated by the NMS, receiving and storing, at the outdoor IP Radio and the indoor unit, the one or more security keys.
However, in an analogous art, Palin teaches wherein: the one or more security keys (link key) are generated by a network management system (NMS) of a satellite communications network (Palin: column 8 lines 65-67 -column 9 lines 1-3,“ the default link key K.sub.d may be pre-stored or created in the server device 170 one of the first device 110 and the second device 130 (e.g. on basis of an indicator associated with one or more of the first device 110 and the second device 130”); and
the method further comprises: after the one or more keys are generated by the NMS, receiving and storing, at the outdoor IP Radio and the indoor unit, the one or more security keys (Palin: column 9 lines 3-5,“ and delivered to the first device 110 and/or to the second device 130 (and possibly further to the other device 110, 130)”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Palin into the modified teaching of Krafft to include wherein: the one or more security keys are generated by a network management system (NMS) of a satellite communications network; and the method further comprises: after the one or more keys are generated by the NMS, receiving and storing, at the outdoor IP Radio and the indoor unit, the one or more security keys because it will facilitate a fast and secure connection establishment (Palin: column 3 line 53-55).
Regarding claim 5, Krafft in view of Griffiths, and further in view of Palin teaches the dependent claim 3. Palin teaches wherein storing, at the outdoor IP Radio and the indoor unit, the one or more security keys, comprises: storing, at the outdoor IP Radio and the indoor unit, the one or more security keys at the time that the satellite terminal is commissioned and installed (Palin: column 7 lines 55-59, “The initial device selection and connection establishment with a non-bonded device may involve user of the first device 110 making, via the user interface, a selection whether to establish a connection to a device, e.g. the second device 130, encountered in the initial device discovery phase”, column 8 line 20-27, “The initial pairing may be carried out using a technique known in the art, and the initial pairing may be carried out using in-band means or out-of-band means. The pairing may be, optionally, followed by bonding, as indicated in block 320. The bonding process may involve the first device 110 and the second device 130 storing the link key K.sub.1 for authentication of the other device in subsequent connection attempts by the other device.”).
Regarding claim 13, claim 13 is rejected under the same rational as claim 3.
Regarding claim 15, claim 15 is rejected under the same rational as claim 5.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krafft et al. (U.S. 9843379 B2; Hereinafter “Krafft”), in view of Griffiths (U.S. 7136999 B1; Hereinafter “Griffiths”), in view of Palin et al. (U.S. 9781756 B2; Hereinafter “Palin”), and further in view of Wahlberg et al. (U.S. 20080045146 A1; Hereinafter “Wahlberg”).
Regarding claim 4, Krafft in view of Griffiths and further in view of Palin teaches the dependent claim 3. 
Krafft in view of Griffiths and further in view of Palin does not explicitly teach wherein receiving, at the outdoor IP Radio and the indoor unit, the one or more security keys, comprises: receiving, at the outdoor IP Radio, a modulated and encoded signal transmitted over an outroute of the satellite communications network; demodulating and decoding the signal at the outdoor IP Radio to extract the one or more security keys”); and transmitting, over the IFL, the one or more security keys from the outdoor IP Radio to the indoor unit.
However, in an analogous art, Wahlberg teaches wherein receiving, at the outdoor IP Radio and the indoor unit, the one or more security keys, comprises: receiving, at the outdoor IP Radio, a modulated and encoded signal transmitted over an outroute of the satellite communications network (Wahlberg: para[0074], “this step is completed using the satellite's unique identifier. The software engine packages the request signal 820 by setting the correct terminal hardware parameters for interleaving, modulating and encoding the digital data signal packet into a microwave signal with parameters appropriate for the target satellite request channel.”); 
demodulating and decoding the signal at the outdoor IP Radio to extract the one or more security keys (authentication code)(Wahlberg: para[0075], “The chosen satellite in the space segment receives the request signal packet 900. The satellite then starts a procedure to initiate a connection between the initiating terrestrial terminal and the target terrestrial terminal. In one embodiment, the receivers in the satellite payload receive the request signal packet 900. The receivers may, in one embodiment, unpack the request signal packet 902.. the receivers unpack the header that contains the routing address and authentication code and also unpack the remaining portion or portions of the signal”); and 
transmitting, over the IFL, the one or more security keys from the outdoor IP Radio to the indoor unit (Wahlberg: para[0075-0076], “The unpacked signal is sent to an on-board software engine for processing 904. Once received by the on-board software engine, the engine authenticates the authentication code using a security protocol 906.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Wahlberg into the modified teaching of Krafft to include receiving, at the outdoor IP Radio, a modulated and encoded signal transmitted over an outroute of the satellite communications network; demodulating and decoding the signal at the outdoor IP Radio to extract the one or more security keys”); and transmitting, over the IFL, the one or more security keys from the outdoor IP Radio to the indoor unit because it will provide a more security architecture that will be invulnerable to attack (Wahlberg: para [0063]).	
Regarding claim 14, claim 14 is rejected under the same rational as claim 4.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krafft et al. (U.S. 9843379 B2; Hereinafter “Krafft”); Hereinafter “Krafft”) in view of Griffiths (U.S. 7136999 B1; Hereinafter “Griffiths”) and further in view of  Zaks et al. (U.S. 20180288614 A1; Hereinafter “Zaks”).
Regarding claim 6, Krafft in view of Griffiths teaches the independent claim 1. 
Krafft in view of Griffiths does not explicitly teach wherein authenticating the communication link, comprises: pinging, over the IFL , using the outdoor IP Radio, the indoor unit; in response to pinging the indoor unit, receiving, at the outdoor IP Radio, a response message from the indoor unit ; and confirming, at the outdoor IP Radio, using at least the response message, that the indoor unit is authorized to receive the satellite network service via the outdoor IP Radio.
However, in an analogous art, Zaks teaches wherein authenticating the communication link, comprises: pinging, over the IFL (link 502), using the outdoor IP Radio (vAP 340 of the SP network 280), the indoor unit(pAP 302)  (Zaks: para [0095], “At 604, the flow comprises instantiating the vAP of the SP network based on a community WiFi network to enable a WiFi protected access 2 (WPA2) pass-through. This act can be based on a partition configuration determined by the VNF orchestrator 330, for example. A communication query or PING can be sent to the CPE,”); 
in response to pinging the indoor unit, receiving, at the outdoor IP Radio, a response message from the indoor unit (Zaks: para [0095], “a response then received in response to the PING/query, and based on a measurement of a related parameter (e.g., WAN latency, load, etc.) the partition can be selected and configured”); and 
confirming, at the outdoor IP Radio, using at least the response message, that the indoor unit is authorized to receive the satellite network service via the outdoor IP Radio (Zaks: para [0095], “. At 606, the flow continues by enabling the WPA2 pass-through transparently through the pAP from the vAP.”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Zaks into the modified teaching of Krafft to include pinging, over the IFL , using the outdoor IP Radio, the indoor unit; in response to pinging the indoor unit, receiving, at the outdoor IP Radio, a response message from the indoor unit ; and confirming, at the outdoor IP Radio, using at least the response message, that the indoor unit is authorized to receive the satellite network service via the outdoor IP Radio because it will provide better security and broader usage for users (Zaks: para [0044]).
Regarding claim 7, Kraft in view of Griffiths and further in view of Zaks teaches the dependent claim 6. Zaks teaches wherein confirming, at the outdoor IP Radio, using at least the response message, that the indoor unit is authorized to receive the satellite network service via the outdoor IP Radio, comprises: confirming, using at least the response message and one or more security keys stored at the outdoor IP Radio, that the indoor unit is authorized to receive the satellite network service via the outdoor IP Radio (Zacks: para [0123-0124], “In response to receiving a packet (or mobile/UE packet) at 1004 along the receive path 1030, a check can be performed at 1006 (e.g., by the pAP 240) as to whether or not the packet belongs to the community WiFi network, which is configured as a virtual network. The check at 1006 can be performed by the WAV 500 according to or based on the BSS ID of the packets such as a corresponding BSS ID in a receive frame for the community WiFi BSS ID. If the packets belong to the BSS according to the BSS ID, then a determination or check can be made for the class (e.g., a CLASS 1-3) of the packet.”).
Regarding claim 16, claim 16 is rejected under the same rational as claim 6.
Regarding claim 17, claim 17 is rejected under the same rational as claim 7.
Claims 9 -10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krafft et al. (U.S. 9843379 B2; Hereinafter “Krafft”), in view of Griffiths (U.S. 7136999 B1; Hereinafter “Griffiths”), and further in view of Husted et al. (U.S. 9277402 B2; Hereinafter “Husted”).
Regarding claim 9 Krafft in view of Griffiths teaches the independent claim 1. 
Krafft in view of Griffiths does not explicitly teach wherein authenticating the communication link, comprises: periodically authenticating the communication link between the indoor unit and the outdoor IP Radio.
However, in an analogous art, Husted teaches wherein authenticating the communication link, comprises: periodically authenticating the communication link between the indoor unit and the outdoor IP Radio(Husted: column 8-9, lines 63-67,“ The short-range communication protocol 312 may be further used to maintain or modify the communication link between the STA 306 and the AP 304A over the long-range communication protocol 314. For example, the AP 304A in its capacity as the short-range base station may periodically transmit a message to the STA 306. In an embodiment, each message may include a new code. The long-range communication network may request or otherwise expect the STA 306 to transmit the new code (or a derivative of the new code) via the long-range communication protocol 314 in order to maintain the communication link.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Husted into the modified teaching of Krafft to include periodically authenticating the communication link between the indoor unit and the outdoor IP Radio because it will provide a higher level of security and protect the system from being compromised (Husted column 7 line 32-38).
Regarding claim 10, Krafft in view of Griffiths teaches the independent claim 1.
Krafft in view of Griffiths does not explicitly teach wherein the IFL is a coaxial cable link.
However, in an analogous art, Husted teaches wherein the IFL is a coaxial cable link (Husted: column 15 line 44-51, “For example, if the software is transmitted from a website, server, or other remote source using a coaxial cable, fiber optic cable, twisted pair, digital subscriber line (DSL), or wireless technologies such as infrared, radio, and microwave, then the coaxial cable, fiber optic cable, twisted pair, DSL, or wireless technologies such as infrared, radio, and microwave are included in the definition of medium.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Husted into the modified teaching of Krafft to include wherein the IFL is a coaxial cable link because it will provide a higher level of security and protect the system from being compromised (Husted column 7 line 32-38).
Regarding claim 18, Krafft in view of Griffiths teaches the independent claim 11. Griffiths teaches wherein authenticating the communication link, comprises: authenticating the communication link during power up of the indoor unit and the outdoor IP Radio (Griffiths: column 3 line 34-38 “When the device 102, e.g., a laptop, connects to the network 120, e.g. the Internet, its internet protocol address is determined and services such as a printer service and a calendar service are set up automatically. But before such services are set up the device 102 needs to be authenticated.” In other for both devices to function an request services “connect to the network” they have to be powered on).
Krafft in view of Griffiths does not explicitly teach wherein authenticating the communication link, comprises: periodically authenticating the communication link between the indoor unit and the outdoor IP Radio.
However, in an analogous art, Husted teaches wherein authenticating the communication link, comprises: periodically authenticating the communication link between the indoor unit and the outdoor IP Radio(Husted: column 8-9, lines 63-67,“ The short-range communication protocol 312 may be further used to maintain or modify the communication link between the STA 306 and the AP 304A over the long-range communication protocol 314. For example, the AP 304A in its capacity as the short-range base station may periodically transmit a message to the STA 306. In an embodiment, each message may include a new code. The long-range communication network may request or otherwise expect the STA 306 to transmit the new code (or a derivative of the new code) via the long-range communication protocol 314 in order to maintain the communication link.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Husted into the modified teaching of Krafft to include periodically authenticating the communication link between the indoor unit and the outdoor IP Radio because it will provide a higher level of security and protect the system from being compromised (Husted column 7 line 32-38).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krafft et al. (U.S. 9843379 B2; Hereinafter “Krafft”), in view of Griffiths (U.S. 7136999 B1; Hereinafter “Griffiths”), and further in view of Wahlberg et al. (U.S. 20080045146 A1; Hereinafter “Wahlberg”).
Regarding claim 19, Krafft in view of Griffiths teaches the independent claim 11. 
Krafft in view of Griffiths does not explicitly teach wherein the satellite terminal is a very small aperture terminal (VSAT).
However, in an analogous art, Wahlberg teaches wherein the satellite terminal is a very small aperture terminal (VSAT) (Wahlberg: para[0058], “the terrestrial terminal antenna 600 can be small, in the range of 75-2000 square centimeters in area.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Wahlberg into the modified teaching of Krafft to include wherein the satellite terminal is a very small aperture terminal (VSAT) because it will reduce the amount of investment needed to provide capacity on orbit as compared to larger satellites (Wahlberg: para [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
  US 6343205 B1, Network Operations Center For Mobile Earth Terminal Satellite Communications System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437     
/KRISTINE L KINCAID/            Supervisory Patent Examiner, Art Unit 2437